Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00791-CV

JACQUELINE WILLIAMS, EXECUTRIX FOR THE ESTATE OF JAVIER
   RAMIREZ CRUZ AND YOLANDA ROSENDA RAMIREZ CRUZ,
                       Appellants
                                        V.

       PROVIDENT AMERICAN INSURANCE COMPANY, Appellee

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-78994

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed August 1, 2012. On February 22,
2013, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.